Citation Nr: 0213281	
Decision Date: 10/01/02    Archive Date: 10/10/02

DOCKET NO.  00-21 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to survivors' and dependents' educational 
assistance (DEA) under 38 U.S.C. chapter 35.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and the veteran's son


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from June to November 1946.  
The appellant is his surviving spouse.

This appeal is from an August 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.


FINDINGS OF FACT

1.  The veteran died August [redacted], 1996, of multiple organ 
failure due to or as a consequence of septicemia and fungemia 
due to or as a result of pneumonia due to or as a result of 
multiple drug resistant infection with other significant or 
contributing factors comprising acute pulmonary edema, inter-
abdominal infection post-cholecystectomy, and disseminated 
intravascular coagulation.

2.  At the time of death, the veteran was service connected 
for duodenal ulcer, status post sub-total gastric resection 
and plastic reconstruction, manifested by dumping syndrome 
rated 60 percent disabling, and status post-operative 
bilateral inguinal hernia rated 0 percent (noncompensably) 
disabling; the combined disability rating was 60 percent.

3.  Post-operative dumping syndrome was stable for more than 
30 years prior to the veteran's death, required dietary 
management, and manifested by poor nutrition and persistent 
abdominal distress.

4.  Post-operative bilateral inguinal hernia had been stable 
and asymptomatic for more than 30 years prior to the 
veteran's death.

5.  The causes of the veteran's death were overwhelming and 
unrelated to service-connected disabilities.

6.  The veteran did not die of a service-connected 
disability, or have a total disability permanent in nature 
resulting from a service-connected disability, or die while a 
disability so evaluated was in existence.


CONCLUSIONS OF LAW

1.  A disability incurred in or aggravated by wartime service 
did not cause or substantially or materially contribute to 
the veteran's death.  38 U.S.C.A. § 1110, 1310, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. § 3.312 (2001).

2.  The basic eligibility requirements for entitlement to 
Dependents' Educational Assistance allowance under Chapter 
35, Title 38, United States Code are not met.  38 U.S.C.A. §§ 
3500, 3501 (West 1991); 38 C.F.R. § 3.807 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist and to Notify

The November 9, 2000, enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West Supp. 2002), prescribed VA's 
duties to notify claimants for VA benefits of forms and 
information necessary to submit to complete and support the 
claim, to provide necessary forms, and to assist the claimant 
in the development of evidence.  VA has promulgated 
regulations implementing the VCAA.  See 66 Fed. Reg. 45,620-
45,632 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

The VCAA prescribed that the amendments to 38 U.S.C. § 5107 
are effective retroactively to claims filed and pending 
before the date of enactment.  38 U.S.C.A. § 5107 note  
(Effective and Applicability Provisions) (West Supp. 2002).  
The United States Court of Appeals for the Federal Circuit 
has ruled that the retroactive effective date provision of 
the Act applies only to the amendments to 38 U.S.C. § 5107.  
See Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  However, 
the VA regulations promulgated to implement the Act provide 
for the retroactive effect of the regulations, except as 
specified.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  Whereas 
VA regulations are binding on the Board, 38 C.F.R. 
§ 20.101(a) (2001), the Board in this decision will apply the 
regulations implementing the VCAA as they pertain to the 
claims at issue.

VA must provide forms necessary to prosecute a claim for VA 
benefits.  38 U.S.C.A. § 5102 (West Supp. 2002); 38 C.F.R. 
§ 3.150(a) (2001).  The appellant has filed a properly 
completed application for the benefits she seeks, and this 
requirement is fulfilled.

VA must notify a claimant of evidence and information 
necessary to substantiate his/her claim and inform him/her 
which information and evidence, if any, he/she must provide 
VA and which information and evidence, if any, VA will 
attempt to obtain on his/her behalf.  38 U.S.C.A. § 5103(a) 
(West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159(b)); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The RO 
informed the appellant by letter of July 2000 of the 
information and evidence necessary to substantiate her claim.  
The letter, although expressed in terms of information and 
evidence necessary to well-ground the claim, see 38 U.S.C.A. 
§ 5107(a) (West 1991), articulated the substance of a 
description of information and evidence necessary to 
substantiate a claim under the VCAA.  See 38 U.S.C.A. § 5103 
(West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159(b)).  
Moreover, the letter offered VA assistance to obtain evidence 
if the appellant provided information and authority necessary 
to enable VA to assist her.  Thus, although arguably an 
improper offer of assistance under the former section 
5107(a), the offer discharged VA's duty under the VCAA.  Id.  
Finally, the letter clearly articulated the appellant's and 
VA's burdens of production with section headings, "What The 
[sic] VA Will Do," and "What You Must Do."  VA has 
discharged its duty to notify and inform the claimant of 
information and evidence necessary and of who must submit or 
attempt to obtain such information or evidence.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159(c), (d)).  Such assistance includes 
making every reasonable effort to obtain relevant records 
(including private and service medical records and those 
possessed by VA and other Federal agencies) that the claimant 
adequately identifies to the Secretary and authorizes the 
Secretary to obtain.  38 U.S.C.A. § 5103A(b) and (c) (West 
Supp. 2002); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159(c)(1-3)).

In response to the July 2000 letter, the appellant provided 
medical evidence and a medical statement.  She did not inform 
VA of or authorize VA to obtain any non-VA medical records, 
or indicate that the veteran had had VA treatment for a 
service-connected condition other than as was documented in 
the claims file.  Thus, the claimant's failure to provide 
information necessary for VA to assist her to obtain evidence 
to substantiate her claim obviated VA's duty to do so.  See 
66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(c)(1)(i), (2)(i)).

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,631 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(c)(4)).  VA obtained a medical opinion 
pertinent to the claim.  Although the appellant's 
representative has argued for VA to obtain an independent 
medical opinion, see 38 C.F.R. § 20.901(d) (2001), the 
medical question in this case is not complex, and comparison 
of the medical opinions of record, discussed below, shows any 
apparent controversy illusory.  The appellant has not shown 
good cause for obtaining an independent medical opinion.  
38 C.F.R. § 20.902 (2001).  To the extent the request for an 
independent medical opinion can trigger a duty to obtain such 
an opinion under 66 Fed. Reg. 45,620, 45,631 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159(c)(4)), the 
state of the record in this case is not such that the Board 
must obtain any additional medical opinion to decide this 
appeal.  VA has no outstanding duty to assist the appellant 
by obtaining another medical opinion.

VA must notify the claimant of a failure to obtain evidence 
from any source.  38 U.S.C.A. § 5103A(b)(2) (West Supp. 
2002); 66 Fed. Reg. 45,620, 45,631-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(e)).  Whereas the 
appellant has not informed VA of any source of information 
not already of record, the duty to notify her of a failure to 
obtain evidence is not triggered in this case.

The Board sees no areas in which further development is 
needed.  The file reflects application and fulfillment of the 
requirements of the VCAA by the RO, although the RO did not 
cite specifically the Act's or regulations' provisions.  
There would be no possible benefit to delaying Board 
consideration of this case to permit citation to the VCAA to 
be provided to the claimant.  She has, in fact, been informed 
of its substance, and its substance has been applied in his 
case.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements in the law does not dictate 
an unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  Under these circumstances, adjudication of this 
appeal, without referral to the RO for initial citation to 
the VCAA, poses no risk of prejudice to the appellant.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 
16-92.  Additionally, the Board's consideration of the VCAA 
regulations in the first instance is not prejudicial to the 
appellant because the provisions of this rule merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA.

II.  Service Connection for Cause of Death

In seeking service connection for the cause of the veteran's 
death, the appellant seeks to establish that the death of the 
veteran was due to a service-connected disability.  
38 U.S.C.A. § 1310 (West 1991).  That is, the appellant seeks 
to establish that the veteran's death resulted from disease 
or injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110 (West Supp. 2002).  Such a disability is called 
"service connected."  38 U.S.C.A. § 101(16) (West 1991).

Service connection connotes many factors 
but basically it means that the facts, 
shown by evidence, establish that a 
particular injury or disease resulting in 
disability was incurred coincident with 
service in the Armed Forces, or if 
preexisting such service, was aggravated 
therein.  This may be accomplished by 
affirmatively showing inception or 
aggravation during service or through the 
application of statutory presumptions.

38 C.F.R. § 3.303(a) (2001).

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312 (2001).

The veteran's claims file, including service medical records, 
reveals that the veteran developed abdominal distress in 
service, which was not then diagnosed.  He also was diagnosed 
with bilateral inguinal hernia.  In February 1947, he had 
bilateral inguinal hernia repair.  In August 1947, after 
diagnosis of duodenal ulcer, he had a sub-total gastric 
resection (gastrectomy).  He developed post-gastrectomy, or 
dumping, syndrome after the gastrectomy.  In August 1950, he 
had a second surgery to repair a recurrent inguinal hernia on 
the right side.  VA medical records show no further trouble 
with the hernia.  The veteran continued to have moderate to 
severe dumping syndrome according to VA hospital records of 
July to August 1951 and July to September 1952.  During the 
1952 hospitalization, he had plastic surgery to enlarge the 
stomach in hopes of reducing the severity of the dumping 
syndrome, apparently with little efficacy as indicated by May 
1960 VA examination and October 1962 VA hospitalization 
reports.

A November 1962 VA rating decision found, based on the 
medical evidence to date, that the veteran had ongoing 
symptoms of malnutrition and asthenia from the dumping 
syndrome, and that the symptomatology had been essentially 
stable for more than 10 years.  The veteran's disability 
rating for post-operative ulcer disease with postgastrectomy 
syndrome had been raised in increments over several years, 
reaching 60 percent in October 1951, remaining at that level 
until the veteran's death.  The hernia rating had been raised 
from the initial noncompensable rating to 10 percent with the 
October 1951 rating, then reduced to noncompensable with the 
November 1962 rating.

A VA examination of March 1965 noted post-gastrectomy status 
for chronic duodenal ulcer.  Symptomatology was shown 
essentially stable.  Private outpatient records from February 
1969 to May 1972 show complaints and treatment unrelated to 
dumping syndrome or to inguinal hernia.  In April 1984, the 
veteran reported an increase in his ulcer symptoms, but he 
did not provide evidence thereof in response to VA's request 
for medical corroboration.  There is a hiatus in the medical 
record from May 1972 until the records of his penultimate and 
ultimate hospitalizations in June 1996 and July to August 
1996, respectively.

In June 1996, the veteran sought private hospital treatment 
for acute abdominal pain, diagnosed as acute cholecystitis.  
He underwent open cholecystectomy and cholangiogram.  His 
duodenal ulcer was evaluated by esophagogastroduodenoscopy 
(EGD) and gastric punch biopsy.  The pathology report showed 
mild acute and chronic inflammation and the presence of 
bacteria morphologically consistent with Helicobacter pylori.  
There was no malignancy.

The veteran was readmitted to the same hospital on July 4, 
1996, for a fever determined to be a post-cholecystectomy 
intra-abdominal infection.  The principal diagnosis was 
septicemia, gram-negative bacteremia.  Other diagnoses 
included multiorgan failure, acute renal failure, [illegible] 
pneumonia, disseminate intravascular coagulation (DIC), 
multiple drug resistant Klebsiella septicemia, pulmonary 
edema, bilateral pleural effusions, and dysuria.

The veteran's death certificate reveals that he died on 
August [redacted], 1996.  The death certificate listed the immediate 
cause of death and underlying, contributing causes of death 
in order of decreasing immediacy as follows: Multiple organ 
failure due to or as a consequence of septicemia and fungemia 
due to or as a result of pneumonia due to or as a consequence 
of multiple drug-resistant infection  Other conditions listed 
as significant or contributing factors were acute pulmonary 
edema, intra-abdominal infection post-cholecystectomy, and 
disseminated intravascular coagulation (DIC).

In an August 2000 VA medical opinion, the physician who 
reviewed the June to August 1996 hospital records opined that 
the multiple drug resistant Klebsiella infection, septicemia,  
and DIC inevitably led to multiple organ failure and death.  
The physician noted that the veteran's service-connected 
gastrointestinal condition was evaluated by EGD on June 13, 
1996.  The physician reviewed the EGD and biopsy findings, 
including the diffuse presence of H. pylori.  The reviewer 
noted that sonogram had confirmed the correctness of the 
initial admission diagnosis, acute cholecystitis and 
cholelithiasis.  The physician concluded that the veteran's 
fatal infection was due to the infectious agent that caused 
septicemia, Klebsiella, not to H. pylori, and that the fatal 
septicemia was not shown to be related to H. pylori.

The appellant and her son testified at a hearing in February 
2001 that the veteran had suffered great abdominal pain 
because of his service-connected abdominal condition.  They 
testified that he was hospitalized twice before his death and 
required surgery because of the service-connected condition, 
which caused the infection that caused his death.  They 
submitted a statement from J. Garcia, M.D., who they reported 
treated the veteran during this hospitalization.

In an undated statement submitted in February 2001, J. 
Garcia, M.D., reported that the veteran had peptic ulcer 
disease, which led to upper gastrointestinal bleeding in 
1947.  Dr. Garcia noted the veteran's hospitalization on July 
14, 1996, with abdominal pain when later he developed 
septicemia, which posteriorly led to his death that year.  
Dr. Garcia stated that the veteran's death was aggravated by 
his peptic ulcer disease, which he, according to records, 
acquired during his military service in 1947.

In considering whether the veteran's service connected 
disabilities caused or materially contributed to the cause of 
the veteran's death, 38 C.F.R. § 3.312, they can, separately 
or in combination, be found to be the cause of death if one 
or more of them was the immediate or underlying cause of 
death, alone or in combination with the another condition.  
38 C.F.R. § 3.312(b) (2001).  The service-connected 
disability is deemed to have caused death if it aided or lent 
assistance to the immediate cause of death, even though it is 
unrelated to the immediate cause of death, but the 
contribution of the service-connected disability in causing 
death must be causal, not casual.  38 C.F.R. § 3.312(c) 
(2001).

Generally, minor, static, service-connected disabilities that 
do not affect a vital organ, are not felt to have contributed 
to death primarily due to an unrelated disability.  38 C.F.R. 
§ 3.312(c)(2) (2001).  The veteran's inguinal hernia 
condition was of this sort.  It had been static for decades 
and is not shown by any evidence to have made any 
contribution, however remote, to the cause of the veteran's 
death.

The veteran's post-gastrectomy syndrome could be deemed a 
contributory cause of death if evidence showed that it 
resulted in debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  38 C.F.R. § 3.312(c)(3) 
(2001).  However, there are primary causes of death which by 
their very nature are so overwhelming that eventual death can 
be anticipated irrespective of coexisting conditions.  
38 C.F.R. § 3.312(c)(4) (2001).  Nonetheless, a service-
connected condition can be of such severity as to have a 
material influence in accelerating death, but such is not 
generally held to be the case unless the service-connected 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  Id.

The hearing testimony comprises the lay medical opinions of 
the appellant and her son.  They did not attest to having 
medical expertise.  Questions of medical diagnosis and 
causation require medical expertise to answer, and medical 
opinions from lay persons regarding which they lack the 
necessary expertise to render the opinion reliable, as here, 
are not cognizable as medical evidence.  Espiritu v. 
Derwinski, 2 Vet App. 492 (1992).  Significantly, in this 
regard, the June to August 1996 hospital records clearly show 
the hospitalization was due to problems of the gall bladder, 
not of the duodenum or related to the veteran's dumping 
syndrome.  Although the appellant and her son apparently 
understood Dr. Garcia to have told them the veteran's 
hospitalization and intra-abdominal infection were from his 
ulcer disease, the medical records, and Dr. Garcia's 
statement, reveal that was incorrect.

The August 2000 VA medical opinion makes clear that there was 
no pathologic relationship between the veteran's ulcer 
disease, which was shown by EGD to be quiescent at the time 
of his death, and the pathogen that killed him.  The H. 
pylori bacterium associated with the veteran's ulcer was 
shown to cause mild inflammation, and not to have been the 
pathogen that caused septicemia and its attendant effects and 
ultimately death, as listed in the hospital records and death 
certificate.  The reviewer demonstrated good familiarity with 
the terminal medical events in the veteran's life and of the 
status of his post-operative ulcer disease at the time of his 
June 1996 hospital admission.  The opinion is well informed 
and has great probative value to show the relationship, or 
lack thereof, between the veteran's service-connected 
condition and the cause of his death.

Dr. Garcia offered no basis for the opinion that the ulcer 
disease aggravated the veteran's death.  He did not state 
that the veteran's June or July 1996 hospital admissions were 
for treatment of ulcer disease or dumping syndrome, 
notwithstanding the appellant's declared understanding of his 
statement.  Notably, except for the fact of the history of 
ulcer, Dr. Garcia had every fact he reported wrong that might 
give confidence that his opinion was an informed one, from 
the date of terminal hospital admission, to the veteran's 
service status at the time of diagnosis of his ulcer; he was 
not in service in 1947.  The most reasonable conclusion is 
that the source of Dr. Garcia's historical information was 
not the veteran's medical records.  The doctor provided no 
information about the status of the veteran's ulcer disease 
or dumping syndrome prior to or at the time of death.  The 
statement leaps from the status of the ulcer disease in 1947 
to an opinion about its contribution to the veteran's death.  
It lacks probative value as evidence of the relationship 
between the veteran's service-connected post-operative ulcer 
disease and the cause of his death, because it lacks 
presentation of a foundation for the opinion.

The hiatus in the medical record after 1972 regarding the 
veteran's service-connected condition together with the EGD 
and pathology reports of June 1996 are persuasive evidence 
that the ulcer and the dumping syndrome were static.  
38 C.F.R. § 3.312(c)(2).  The August 2000 VA medical opinion 
spoke in terms of the conditions diagnosed in July 1996 as 
leading to "inevitable" death.  This language strongly 
supports the conclusion that the veteran's death was due to 
such overwhelming causes that only the most severely 
debilitating service-connected disease affecting a vital 
organ could be found to have combined with the immediate 
cause or so accelerated death as to warrant service 
connection for the cause of the veteran's death.  38 C.F.R. 
§ 3.312(c)(1), (3), (4).  The evidence does not permit the 
conclusion, based on evidence from October 1962 and before, 
that the dumping syndrome and any resulting malnutrition was 
so great that it caused a general debilitation that could be 
said to have accelerated death above and beyond the 
inevitable result of the infection and multiple organ failure 
documented in the terminal hospital record.  38 C.F.R. 
§ 3.312(c)(4).

The preponderance of the evidence is clearly against finding 
entitlement to service connection for the cause of the 
veteran's death.  38 U.S.C.A. § 1310 (West 1991).

II.  Chapter 35 Benefits

Survivors' and Dependents' Educational Assistance allowance 
under Chapter 35, Title 38, United States Code (Chapter 35 
benefits) may be paid to a child or surviving spouse of a 
veteran who meets certain basic eligibility requirements.  
Basic eligibility exists if the veteran: (1) was discharged 
from service under conditions other than dishonorable, or 
died in service; and (2) has a permanent total service-
connected disability; or (3) a permanent total service-
connected disability was in existence at the date of the 
veteran's death; or (4) died as a result of a service-
connected disability; or (if a serviceperson) (5) is on 
active duty as a member of the Armed Forces and now is, and, 
for a period of more than 90 days, has been listed by the 
Secretary concerned as missing in action, captured in line of 
duty by a hostile force, or forcibly detained or interned in 
line of duty by a foreign Government or power. 38 U.S.C.A. §§ 
3500, 3501 (West 1991 & Supp. 2002); 38 C.F.R. § 3.807 
(2001).

In light of this decision's finding that the veteran did not 
die of a service-connected disability, the facts in the case 
to not satisfy any criterion to establish entitlement to 
Chapter 35 benefits.  Id.

Under these circumstances, the appellant does not meet the 
basic eligibility requirements for entitlement to Chapter 35 
Survivors' and Dependents' Educational Assistance, and her 
claim, therefore, must be denied.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (where the law and not the evidence 
is dispositive, the claim should be denied or the appeal to 
the BVA terminated because of the absence of legal merit or 
the lack of entitlement under the law).


ORDER

Entitlement to service connection for the cause of the 
veteran's death and to Chapter 35 Survivors' and Dependents' 
Educational Assistance is denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

